Citation Nr: 0724084	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus secondary to exposure to Yellow D powder.  

2.  Entitlement to service connection for claimed back 
disorder.  

3.  Entitlement to service connection for claimed right leg 
disorder.  

4.  Entitlement to service connection for claimed left leg 
disorder.  

5.  Entitlement to service connection for claimed right ankle 
disorder.  

6.  Entitlement to service connection for claimed left ankle 
disorder.  

7.  Entitlement to service connection for claimed 
degenerative joint disease (arthritis) of the hands and 
shoulders.  

8.  Entitlement to service connection for a claimed enlarged 
prostate.  

9.  Entitlement to service connection for claimed heart 
disease.  

10.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

11.  Entitlement to service connection for a claimed skin 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1942 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  An August 2006 Decision Review 
Officer's decision granted service connection for post-
traumatic stress disorder, claimed as a nervous condition and 
a sleep disorder and assigned a 50 percent evaluation, 
effective on December 13, 2004.  

Although a personal hearing before the Board sitting in 
Washington, D.C. was scheduled in February 2007 based on the 
veteran's request, he failed to appear for the hearing.  He 
indicated in April 2007 that he did not wish to appear at a 
personal hearing and wanted his case considered based on the 
evidence of record.  

A motion to advance this case on the Board's docket, which 
was received by the Board on June 18, 2007, was granted on 
July 24, 2007 due to the appellant's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran currently is not shown to have diabetes 
mellitus due to an event or incident of his period of 
military service, including exposure to Yellow D powder.  

2.  The veteran currently is not shown to have a back 
disorder due to an event or incident of his period of 
military service in World War II.  

3.  The veteran currently is not shown to have a right leg 
disorder due to an event or incident of his period of 
military service.  

4.  The veteran currently is not shown to have a left leg 
disorder due to an event or incident of his period of 
military service.  

5.  The veteran currently is not shown to have a right ankle 
disorder due to an event or incident of his period of 
military service.  

6.  The veteran currently is not shown to have a left ankle 
disorder due to an event or incident of his period of 
military service.  

7.  The veteran currently is not shown to have arthritis of a 
hand or shoulder due to an event or incident of his period of 
military service.  

8.  The veteran currently is not shown to have an enlarged 
prostate due to an event or incident of his period of 
military service.  

9.  The veteran currently is not shown to have a heart 
disorder due to an event or incident of his period of 
military service.  

10.  The veteran currently is not shown to have a 
gastrointestinal disorder due to an event or incident of his 
period of military service.  

11.  The veteran currently is not shown to have a skin 
disorder to an event or incident of his period of military 
service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
diabetes mellitus due to disease or injury that was incurred 
in or aggravated by active military duty, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  The veteran does not have a right leg disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a left leg disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  The veteran does not have a right ankle disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  The veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

7.  The veteran does not have arthritis of the hands and 
shoulders due to disease or injury that was incurred in or 
aggravated by active military duty, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

8.  The veteran does not have a disability manifested by 
enlarged prostate due to disease or injury that was incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

9.  The veteran does not have heart disability due to disease 
or injury that was incurred in or aggravated by active 
military duty, nor may it be presumed to be due to service; 
nor may any be presumed to have incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

10.  The veteran does not have a gastrointestinal disability 
due to disease or injury that was incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

11.  The veteran does not have a skin disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In November and December 2004, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims file.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in October 2006 
that a disability rating and effective date would be assigned 
if any of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination in May 2006 
discussed bilateral ankle disability.  

With respect to the issues for which a nexus opinion was not 
obtained, the Board would note that none is needed.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

Because not all of the above conditions have been met, as 
will be discussed hereinbelow, a VA examination is not 
necessary with regard to the issues of service connection 
for diabetes mellitus, a back disability, bilateral leg 
disability, arthritis of the hands and shoulders, a heart 
disease, a gastrointestinal disorder, and a skin disorder.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, and he noted 
in April 2006 that he did not have any additional argument or 
evidence to submit.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of diabetes mellitus, arthritis, or 
heart disease, service connection may be granted if such 
disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2006).  


Analysis

The veteran entered service in early July 1942 and his 
service medical records reveal that he complained later in 
July 1942 of pain and swelling of the right ankle after an 
injury on the obstacle course; examination revealed painful 
swelling and tenderness of the right ankle.  

Right ankle sprain was diagnosed; the ankle was strapped and 
he was given bed rest.  The veteran was discharged for duty 
three days later.  There were no subsequent references to the 
right ankle in service, and the veteran's extremities were 
normal on discharge medical evaluation in October 1945.  

The veteran complained of penal discharge in September 1942 
and August 1943, and an infection of the urethra was 
diagnosed.  It was reported on discharge examination in 
October 1945 that the veteran had a history of gonorrhea with 
no residue; genitourinary examination was normal.  

There were no other complaints or adverse findings during 
service, and the veteran's physical condition was noted to be 
normal on discharge examination in October 1945.  

Aside from diabetes mellitus, the initial post-service 
notation of any of the claimed conditions was not until 
September 1998, which is almost 53 years after service 
discharge, when arthritis of the low back was diagnosed.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board also notes that there is no medical nexus evidence 
on file in support of any of the veteran's claims.  

With respect to the veteran's claim for service connection 
for diabetes mellitus due to exposure to Yellow D powder, the 
Board would note that the evidence shows that Yellow D powder 
is not an herbicide.  

Therefore, service connection for diabetes mellitus cannot be 
granted under the above provisions normally applied to 
Vietnam veterans who were exposed to herbicides while serving 
in the Republic of Vietnam.  

Although information was received from Dr. T.J. in January 
2005 that the veteran had been treated yearly for diabetes 
mellitus from 1950 to 1999 and was in satisfactory condition, 
two attempts to obtain Dr. J's treatment records were 
unsuccessful.  

The Board would note that this statement, which involved 
treatment beginning more than four years after service 
discharge, does not serve link the veteran's diabetes to any 
event or incident of his service.  

As there is no evidence of diabetes mellitus, a back 
disorder, a bilateral leg, a left ankle disability, arthritis 
of the hands and shoulders, an enlarged prostate, heart 
disease, a gastrointestinal disorder, or a skin disorder in 
service or for several years after discharge and no nexus 
evidence linking any currently diagnosed diabetes mellitus, 
back disability, bilateral leg disability, left ankle 
disability, arthritis of the hands and shoulders, prostate 
condition, heart disability, gastrointestinal disorder, or 
skin disorder to any event or incident of service, all of the 
factors needed to warrant service connection for diabetes 
mellitus, a back disability, a bilateral leg disability, a 
left ankle disability, arthritis of the hands and shoulders, 
an enlarged prostate, heart disease, a gastrointestinal 
disorder, and a skin disorder have not been shown.  
Consequently, the claims of service connection must be 
denied.  

With respect to the claim for service connection for a right 
ankle disability, the Board notes that a VA opinion in May 
2006 concluded after review of the claims file and 
examination of the veteran that his chronic right ankle 
strain was not causally related to service because the injury 
in service required minimal treatment, because there was no 
evidence of continuity of symptomatology, and because the x-
ray evidence did not show that the right ankle was worse than 
the left ankle, which was not injured in service.  

Consequently, although there is evidence of right ankle 
injury in service and recent evidence of current right ankle 
disability, the claim for service connection for a right 
ankle disability must be denied because the nexus opinion on 
file is against the claim.  

The Board acknowledges the written statements from and on 
behalf of the veteran, as well as the additional information 
added to the file on Yellow D powder and the Port Chicago 
ammunition depot explosion of July 1944.  However, questions 
of medical causation require the specialized knowledge of a 
trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against each of the veteran's claims, as noted above, the 
doctrine of reasonable doubt is not for application in this 
case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for diabetes mellitus to include as due to 
exposure to Yellow D powder, for a back disorder, for a right 
leg disorder, for a left leg disorder, for a right ankle 
disorder, for a left ankle disorder, for arthritis of the 
hands and shoulders, for an enlarged prostate, for heart 
disease, for a gastrointestinal disorder and for a skin 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


